DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 05/13/2021.  
Claims 1-6, 8-21, 23-30 are pending.
Claims 7 and 22 are canceled.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 03/23/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-21, 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, recites “wherein the first control message and the second control message are received via a physical downlink control channel (PDCCH) wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part, the second bandwidth part, and the third bandwidth part”. However, Specification discloses “the first control message is received via a first PDCCH…the second control message may be received via a second PDCCH…multiple separate PDCCHs each schedule a respective PDSCH where each PDSCH is transmitted from a separate nodes”, ¶ [0025, 0026, 0113].  Claims 11, 25 and 30 are independent claim citing similar features as discussed above in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-14, 16-19 and 21, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., (US 2018/0183551 A1) in view of Baldemair et al., (US 2021/0211343 A1, herein after Baldemair).
Claims 1, 30,
Chou discloses an apparatus for wireless communication at a user equipment (UE) (Fig. 3 UE), comprising: a processor, memory in electronic communication with the processor (Claim 16, UE comprising processor, ¶ [0038]); and instructions stored in the memory (Claim 16 UE comprising non-transitory CRM ¶ [0038]) and executable by the processor to cause the apparatus to: receive a first control message on a first (Figs. 8A, 8B, 9A, 9B, 3 ¶ [0109]  the cell (interpreted first transceiver node) transmits to a UE, in default BWP 880A (interpreted as a first bandwidth such as BWP index 0), DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP 890A) wherein the first control message comprises an indication of a second bandwidth part different from the first bandwidth part (a DCI message (interpreted as first control message) may include a Bandwidth Part indicator field (BIF) (interpreted as a second bandwidth part) ¶ [0126]… each BIF represents a different BWP index…After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF ¶ [0127] Fig. 10 A…¶ [0109]  in default BWP 880A, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index  (interpreted as second bandwidth part) that corresponds to configured BWP 890A, and a switching/activation instruction to switch to configured BWP 890A (interpreted as second bandwidth part is different from the first BWP));
receive a second control message on a third bandwidth part from a second transceiver node,  (Fig. 9B shows DCI message step 952, shows Scell (interpreted as second transceiver node) transmitting DCI #3 message to UE…Fig. 8B shows DCI #1 transmitted on default BWP (interpreted as first BWP) and DCI#3 transmitted on default BWP as shows in fig 9 (transmitted by Scell, thus interpreted as third BWP)) wherein the second control message comprises an indication of a fourth bandwidth part different from the third bandwidth part (the DCI message includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) (interpreted as the fourth BWP) ¶ [0124], Fig. 9B. Figs. 4-6 shows BWP index can be 1…K) wherein the first control message and the second control message are received via a physical downlink control channel (PDCCH), (Figs. 9A and 9B shows DCI in step 922 and DCI in step 952 are received via PDCCH 1 and PDCCH 3);  determine whether the second bandwidth part is associated with the first transceiver node (CIF is for the UE to recognize which cell that the RAN wants to indicate (e.g. SCell#1)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any), Fig. 10B, ¶ [0128]); and
communicate with the first transceiver node on the second bandwidth part based at least in part on the first control message (similar to DCI #1 in Figs. 8A, 8B, 9A, 9B likewise in Fig. 14A DCI #A step 1420 is performed by the cell to the UE, wherein  cell 1404 transmits a DCI message (DCI #[I]A) to UE 1402, where the DCI message may include a BWP index (BWP index #I) (BWI index #I  is interpreted as second BWP) ¶ [0161].  UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I ¶ [0162]) and on a determination that the second bandwidth part is associated with the first transceiver node (So, after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any). ¶ [0128] Fig. 10 B.).
Chou does not discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part, the second bandwidth part, and the third bandwidth part.
Baldemair discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part, the second bandwidth part, and the third bandwidth part (PDCCH carrying scheduling assignment for the PDSCH… PDSCH may be transmitted in different BWPs…¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou by using the features, as taught by Baldemair in order to efficiently reduce the carrier spacing, ¶ [0005].
Claim 1 encompass limitations that are similar to limitations of claim 30.  Thus, it is rejected with the same rationale applied against claim 30 above.
Claim 2,
Chou discloses 2communicating with the first transceiver node on the second bandwidth part 3comprises transmitting a first signal to the first transceiver node on the second bandwidth part 4or receiving a second signal from the first transceiver node on the second bandwidth part (Fig. 9A Step 924, ¶ [0120] shows PCell 904 transmits data/control signaling to UE 902 on RB1 in a component carrier via a PDCCH (e.g., via PDCCH #2 in CC #1) based on BWP configuration #2 (interpreted as 2nd BWP, Pcell as first Transceiver node…UE receives another signal from PCell on 2nd BWP)… similar to DCI #1 in Figs. 8A, 8B, 9A, 9B likewise DCI #A step 1420 is performed by the cell to the UE, wherein  cell 1404 transmits a DCI message (DCI #[I]A) to UE 1402, where the DCI message may include a BWP index (BWP index #I) (BWI index #I  is interpreted as second BWP) ¶ [0161].  UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I ¶ [0162]).  
Claim 3,
Chou discloses 2determining whether the fourth bandwidth part is associated with the second 3transceiver node (Fig. 9B DCI #3 receives from Scell contains BWP index # 3…Fig. 10B, ¶ [0128] after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. The UE 902 decodes RB3 on PDCCH #4 of SCell 906 based on BWP index #3, which corresponds to PHY composition of BWP configuration #3 (e.g., BWP #3) of SCell 906 ¶ [0124, 0087]); and  4communicating with the second transceiver node on the fourth bandwidth part 5based at least in part on the second control message (a BWP activation instruction to activate configured BWP 890B. When the UE receives DCI #1 in default BWP 880B, the UE decodes DCI #1 to retrieve the BWP index and the activation instruction. The UE may activate the configured BWP 890B. Then, the UE may transmit/receive packets continuously based on the PHY composition of configured BWP 890B, fig. 8b ¶ [0113].  After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF. For example, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI. Also, an active BWP may be de-activated if the UE receives the corresponding BIF in a DCI ¶ [0127], Fig. 10) and on a determination that the fourth 6bandwidth part is associated with the second transceiver node (Fig. 9B, In action 956, the UE 902 decodes RB3 on PDCCH #4 of SCell 906 based on BWP index #3, which corresponds to PHY composition of BWP configuration #3 (e.g., BWP #3) of SCell 906 ¶ [0124]).  

1Claim 8, 
Chou discloses wherein the first control message and the 2second control message are received via downlink control information (DCI) (Figs. 9A-9B shows DCI#1 and DCI#3 message transmitted).  
1Claim 9, 
Chou discloses the first transceiver node comprises a 2first transmission/reception point (TRP) and the second transceiver node comprises a second 3TRP (Figs. 9A-9B shows Pcell1 904 (interpreted as first TRP) and Scell 906 (interpreted as second TRP)).  
Claim 10,
	Chou discloses 2receiving configuration information indicating whether the second bandwidth 3part is associated with the first transceiver node, (Fig. 10B, ¶ [0128] a DCI format having a BIF and a Carrier indicator filed (CIF), after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any)) wherein determining whether the second 4bandwidth part is associated with the first transceiver node comprises determining whether 5the second bandwidth part is associated with the first transceiver node based at least in part 6on the configuration information (similar to DCI #1 in Figs. 8A, 8B, 9A, 9B likewise in Fig. 14A DCI #A step 1420 is performed by the cell to the UE, wherein  cell 1404 transmits a DCI message (DCI #[I]A) to UE 1402, where the DCI message may include a BWP index (BWP index #I) (BWI index #I  is interpreted as second BWP) ¶ [0161].  UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I ¶ [0162] So, after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any). ¶ [0128] Fig. 10 B).
Claim 11,
	Chou discloses a method for wireless communication at a user equipment (UE), (Fig. 3 UE) 2comprising:  3monitoring a first bandwidth part for communications from one or more 4transceiver nodes (Fig. 3 ¶ [0052] Control-Resource Set (CORESET) configurations, which may include control search space configuration for UE to monitor and decode control signaling…[0056] a default BWP indication having an applicable RRC state; and [0057] a BWP indicator (e.g., BWP index) corresponding to the BWP configuration);  5receiving a control message on the first bandwidth part from a first transceiver 6node of the one or more transceiver nodes, (Figs. 8A, 8B, 9A, 9B, 3 ¶ [0109]  the cell (interpreted first transceiver node) transmits to a UE, in default BWP 880A (interpreted as a first bandwidth), DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP 890A), fig. 15 MeNB and SeNB as multiple transceiver nodes) wherein the control message comprises an indication of a second bandwidth part different from the first bandwidth part (a DCI message (interpreted as first control message) may include a Bandwidth Part indicator field (BIF) (interpreted as a second bandwidth part) ¶ [0126]… each BIF represents a different BWP index…After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF ¶ [0127] Fig. 10 A…¶ [0109]  in default BWP 880A, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index  (interpreted as second bandwidth part) that corresponds to configured BWP 890A, and a switching/activation instruction to switch to configured BWP 890A (interpreted as second bandwidth part is different from the first BWP)) receiving a second control message on the second bandwidth part from the second transceiver node, (Fig. 9B shows DCI message step 952, shows Scell (interpreted as second transceiver node) transmitting DCI #3 message to UE…Fig. 8B shows DCI #1 transmitted on default BWP (interpreted as first BWP) and DCI#3 transmitted on default BWP as shows in fig 9 (transmitted by Scell, thus interpreted as second BWP)) wherein the second control message comprises an indication of a third bandwidth part different from the first bandwidth part and the second bandwidth part, (the DCI message includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) (interpreted as the fourth BWP) ¶ [0124], Fig. 9B. Figs. 4-6 shows BWP index can be 1…K) wherein the first control message and the second control message are received via a physical downlink control channel (PDCCH), (Figs. 9A and 9B shows DCI in step 922 and DCI in step 952 are received via PDCCH 1 and PDCCH 3); Attorney Docket No. PROO5GR.US (103038.0718)Qualcomm Ref. No. 18413164 8determining whether the second bandwidth part is associated with each of the 9one or more transceiver nodes ( ¶ [0128] CIF is for the UE to recognize which cell that the RAN wants to indicate (e.g. SCell#1)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1… a DCI message (interpreted as first control message) may include a Bandwidth Part indicator field (BIF) (interpreted as a second bandwidth part) ¶ [0126]… each BIF represents a different BWP index…¶ [0127]); and  10communicating with at least a (a BWP activation instruction to activate configured BWP 890B. When the UE receives DCI #1 in default BWP 880B, the UE decodes DCI #1 to retrieve the BWP index and the activation instruction. The UE may activate the configured BWP 890B. Then, the UE may transmit/receive packets continuously based on the PHY composition of configured BWP 890B, fig. 8b ¶ [0113].  After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF. For example, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI. Also, an active BWP may be de-activated if the UE receives the corresponding BIF in a DCI ¶ [0127], Fig. 10. After receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. ¶ [0124]) 12and on a determination that the second bandwidth part is associated with the second 13transceiver node (Fig. 9B DCI #3 receives from Scell contains BWP index # 3…Fig. 10B, ¶ [0128] after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. The UE 902 decodes RB3 on PDCCH #4 of SCell 906 based on BWP index #3, which corresponds to PHY composition of BWP configuration #3 (e.g., BWP #3) of SCell 906 ¶ [0124, 0087]).  
Chou does not discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part, the second bandwidth part, and the third bandwidth part.
Baldemair discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part, the second bandwidth part, and the third bandwidth part (PDCCH carrying scheduling assignment for the PDSCH… PDSCH may be transmitted in different BWPs…¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou by using the features, as taught by Baldemair in order to efficiently reduce the carrier spacing, ¶ [0005].

Claim 12,
	Chou discloses 2communicating with at least the second transceiver node on the second 3bandwidth part comprises transmitting a first signal to the second transceiver node on the 4second bandwidth part or receiving a second signal from the second transceiver node on the 5second bandwidth part (Fig. 9B shows UE 90202 receives signal 954 after signal 952 on RB3, wherein RB3 associated with BWP 105 (interpreted as another second BWP as indicated in previous DCI message) as indicated in fig. 1).  
Claim 13,
	Chou discloses wherein the second transceiver node is the 2same as the first transceiver node (Fig. 14A shows the cell 1404 can be interpreted as first transceiver node operating at BWP index #1 and the second transceiver node operating at BWP index # j).  
Claim 14,
	Chou discloses wherein the second transceiver node is 2different than the first transceiver node, (Fig. 9B DCI #3 receives from Scell contains BWP index # 3…Fig. 10B, ¶ [0128] after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. The UE 902 decodes RB3 on PDCCH #4 of SCell 906 based on BWP index #3, which corresponds to PHY composition of BWP configuration #3 (e.g., BWP #3) of SCell 906 ¶ [0124, 0087]) the method further comprising:  3communicating with the first transceiver node on the second bandwidth part 4based at least in part on the first control message (similar to DCI #1 in Figs. 8A, 8B, 9A, 9B likewise in Fig. 14A DCI #A step 1420 is performed by the cell to the UE, wherein  cell 1404 transmits a DCI message (DCI #[I]A) to UE 1402, where the DCI message may include a BWP index (BWP index #I) (BWI index #I  is interpreted as second BWP) ¶ [0161].  UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I ¶ [0162]) and on a determination that the second 5bandwidth part is associated with the first transceiver node (So, after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any). ¶ [0128] Fig. 10 B.).   
1Claim 16,
Chou discloses 3monitoring the first bandwidth part for communications from the second 4transceiver node (Fig. 8 B shows DCI#1 and DCI#3 similar to fig. 9 B DCI#1 and DCI#3 can be transmitted separately using default BWP which can be interpreted as same BWP…wherein DCI#3 interpreted as first bandwidth part communicating from the second transceiver node Scell. Fig. 3 ¶ [0052] Control-Resource Set (CORESET) configurations, which may include control search space configuration for UE to monitor and decode control signaling…[0056] a default BWP indication having an applicable RRC state; and [0057] a BWP indicator (e.g., BWP index) corresponding to the BWP configuration).  

1Claim 17,
Chou discloses the first control message comprises one or more indications corresponding to each of the one or more transceiver nodes, (¶ [0128] FIG. 10B is a diagram illustrating a DCI format having a BIF and a Carrier indicator filed (CIF)…) wherein the one Attorney Docket No. PROO5GR.US (103038.0718)Qualcomm Ref. No. 184131 65 3or more indications indicates whether the UE should communicate with the respective 4transceiver node on the second bandwidth part (¶ [0128] FIG. 10B is a diagram illustrating a DCI format having a BIF and a Carrier indicator filed (CIF)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1…DCI 1 comprises BWP Index 2 step 922 Fig. 9B).  
1Claim 18,
Chou discloses 2determining, based on a first indication of the one or more indications, 3whether the UE should communicate with the first transceiver node on the second bandwidth 4part (¶ [0128] FIG. 10B is a diagram illustrating a DCI format having a BIF and a Carrier indicator filed (CIF)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1…DCI 1 comprises BWP Index 2 step 922 Fig. 9B).  

1Claim 19,
Chou discloses 2communicating with the first transceiver node on the second bandwidth part 3based at least in part on the first control message, (similar to DCI #1 in Figs. 8A, 8B, 9A, 9B likewise in Fig. 14A DCI #A step 1420 is performed by the cell to the UE, wherein  cell 1404 transmits a DCI message (DCI #[I]A) to UE 1402, where the DCI message may include a BWP index (BWP index #I) (BWI index #I  is interpreted as second BWP) ¶ [0161].  UE 1402 may transmit data to cell 1404 based on UL GF configuration in BWP index #I ¶ [0162]) on a determination that the UE should 4communicate with the first transceiver node on the second bandwidth part, and on a 5determination that the second bandwidth part is associated with the first transceiver node(So, after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any). ¶ [0128] Fig. 10 B.). 
 
Claim 21,
	Chou discloses 2determining, based on a second indication of the one or more indications, 3whether the UE should communicate with the second transceiver node on the second 4bandwidth part, (Fig. 9B shows DCI message step 952, shows Scell (interpreted as second transceiver node) transmitting DCI #3 message to UE…Fig. 8B shows DCI #1 transmitted on default BWP (interpreted as first BWP) and DCI#3 transmitted on default BWP as shows in fig 9 (transmitted by Scell, thus interpreted as third BWP)) wherein communicating with the second transceiver node on the second 5bandwidth part (a BWP activation instruction to activate configured BWP 890B. When the UE receives DCI #1 in default BWP 880B, the UE decodes DCI #1 to retrieve the BWP index and the activation instruction. The UE may activate the configured BWP 890B. Then, the UE may transmit/receive packets continuously based on the PHY composition of configured BWP 890B, fig. 8b ¶ [0113].  After receiving the DCI, the UE may know which BWP is to be activated/de-activated based on the received BIF. For example, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI. Also, an active BWP may be de-activated if the UE receives the corresponding BIF in a DCI ¶ [0127], Fig. 10)is based at least in part on a determination that the UE should communicate 6with the second transceiver node on the second bandwidth part(Fig. 9B, In action 956, the UE 902 decodes RB3 on PDCCH #4 of SCell 906 based on BWP index #3, which corresponds to PHY composition of BWP configuration #3 (e.g., BWP #3) of SCell 906 ¶ [0124]).

1Claim 23, 
Chou discloses wherein the first transceiver node comprises a 2first transmission/reception point (TRP) and the second transceiver node comprises a second 3TRP (Figs. 9A-9B shows Pcell1 904 (interpreted as first TRP) and Scell 906 (interpreted as second TRP)).
1Claim 24,
Chou discloses 2receiving configuration information indicating whether the second bandwidth part is associated with each of the one or more transceiver nodes, (Fig. 10B, ¶ [0128] a DCI format having a BIF and a Carrier indicator filed (CIF), after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1. Also, it should be noted that, since each cell may have different BWP configurations, the BWP configurations of BWP index #1 in SCell #1 may be different from the BWP configuration of BWP index #1 in other serving cells (if any)…Figs. 9A, 9B) wherein determining Attorney Docket No. PROO5GR.US (103038.0718)Qualcomm Ref. No. 184131 66 4whether the second bandwidth part is associated with each of the one or more transceiver 5nodes ( ¶ [0128] CIF is for the UE to recognize which cell that the RAN wants to indicate (e.g. SCell#1)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1… a DCI message (interpreted as first control message) may include a Bandwidth Part indicator field (BIF) (interpreted as a second bandwidth part) ¶ [0126]… each BIF represents a different BWP index…¶ [0127], Fig. 9) comprises determining whether the second bandwidth part is associated with the first 6transceiver node and with the second transceiver node based at least in part on the 7configuration information ¶ [0128] CIF is for the UE to recognize which cell that the RAN wants to indicate (e.g. SCell#1)… after receiving the DCI, for example, having a CIF (e.g., pointing to SCell #1) and a BIF (e.g., BIF=01), the UE may know that it needs to activate/de-activate BWP configuration #1 in SCell #1…).
 
Claim 25,
	Chou discloses a method for wireless communication at a base station, comprising:  2transmitting, to a device, configuration information indicating that a first 3bandwidth part is associated with a first transceiver node (Figs. 8A, 8B, 9A, 9B, 3 ¶ [0109]  the cell (interpreted first transceiver node) transmits to a UE, in default BWP 880A (interpreted as a first bandwidth such as BWP index 0), DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP 890A…a DCI message (interpreted as first control message) may include a Bandwidth Part indicator field (BIF) (interpreted as a second bandwidth part) ¶ [0126]…) and a second bandwidth part is 4associated with a second transceiver node (Fig. 9B shows DCI message step 952, shows Scell (interpreted as second transceiver node) transmitting DCI #3 message to UE…Fig. 8B shows DCI #1 transmitted on default BWP (interpreted as first BWP) and DCI#3 transmitted on default BWP as shows in fig 9…the DCI message includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) (interpreted as the second BWP) ¶ [0124], Fig. 9B. Figs. 4-6 shows BWP index can be 1…K);  5determining that a network condition has been met (a cell may optionally append the fields in the IE based on its determination from the channel condition, the network system capability, and the UE's capability. For the fields that do not appear in the IE, the UE is to apply a set of default parameters ¶ [0104, 0155]); 
6selecting, based at least in part on the determination that the network condition 7has been met, a third bandwidth part to be associated with the first transceiver node, the third 8bandwidth part different from the first bandwidth part (the RAN profile indexing of the UE and the cell may be configured in response to the running applications and cell condition ¶ [0099]… a cell may optionally append the fields in the IE based on its determination from the channel condition, the network system capability, and the UE's capability ¶ [0155]…Fig. 9A step 922, BWP index #2 is interpreted as third bandwidth associated with Pcell (first transceiver node) BWP index #2 is different from the default BWP (interpreted as first BWP, fig. 8B)); and  9initiating a first control message to be transmitted to the device from the first 10transceiver node on the first bandwidth part, wherein the first control message comprises an 11indication of the third bandwidth part (Fig. 9A PCell 904 transmits data/control signaling to UE 902 on RB1 in a component carrier via a PDCCH (e.g., via PDCCH #2 in CC #1) based on BWP configuration #2 ¶ [0120], fig. 8B BWP#2 third BWP and default BWP is the first BWP).  
initiating a second control message to be transmitted to the device from the second transceiver node on the second bandwidth part, (Fig. 9B shows DCI message step 952, shows Scell (interpreted as second transceiver node) transmitting DCI #3 message to UE…Fig. 8B shows DCI #1 transmitted on default BWP (interpreted as first BWP) and DCI#3 transmitted on default BWP as shows in fig 9 (transmitted by Scell, thus interpreted as second BWP)) wherein the second control message comprises an indication of a fourth bandwidth part, (the DCI message includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) ¶ [0124], Fig. 9B. Figs. 4-6 shows BWP index can be 1…K) wherein the first control message and the second control message are received via a physical downlink control channel (PDCCH) (Figs. 9A and 9B shows DCI in step 922 and DCI in step 952 are received via PDCCH 1 and PDCCH 3)
Chou does not discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part the second bandwidth part, the third bandwidth part and the fourth bandwidth part.
Baldemair discloses wherein the PDCCH schedules a physical downlink shared channel (PDSCH) for the first bandwidth part the second bandwidth part, the third bandwidth part and the fourth bandwidth part (PDCCH carrying scheduling assignment for the PDSCH… PDSCH may be transmitted in different BWPs…¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou by using the features, as taught by Baldemair in order to efficiently reduce the carrier spacing, ¶ [0005].


Claim 26,	
	Chou discloses wherein the third bandwidth part is selected 2to be associated with the second transceiver node (Fig. 9B BWP index #3 is associated with Scell…Fig. 9A BWP Index #4 is associated with Scell).  
Claim 27,
	Chou discloses 2selecting, based at least in part on the determination that the network condition 3has been met, the fourth bandwidth part to be associated with the second transceiver node, the 4fourth bandwidth part different from the second bandwidth part (Fig. 6 it may be advantageous to have the IE cover more transmission related parameters ¶ [0104, 0106]… a cell may optionally append the fields in the IE based on its determination from the channel condition, the network system capability, and the UE's capability. BWP Index 0…k).  
1Claim 28,
Chou discloses wherein selecting the fourth bandwidth part (different BWP index fig. 6) 2comprises:  3determining whether the device supports communication via multiple 4bandwidth parts (Fig. 1 ¶ [0059] BWP 105 is configured to a UE, and RB5 is allocated to this UE in subframe 104. Then, the cell may allocate RB5 to the same UE in sub-frame 106 without further indicating the configured BWP (e.g., BWP 105) to the UE. So, the UE may keep transmit/receive packets on the given RB5 of sub-frame 106 based on the PHY composition of BWP 105…¶ [0058] The cell (e.g., eNB in LTE/LTE-A, NR eNB in NR, or NR gNB in NR) may allocate resource blocks RB1 and RB4 in sub-frame 104 to UE 1 and RB2 in sub-frame 104 to UE2, depending on the capabilities of UE1 and UE2.).
Claim 29,
Chou discloses wherein the first control message comprises a first indication of whether the UE should communicate with the first transceiver node on the third Attorney Docket No. PROO5GR.US (103038.0718)Qualcomm Ref. No. 184131 67 3bandwidth part and a second indication of whether the UE should communicate with the 4second transceiver node on the third bandwidth part (Fig. 9B shows DCI#1 (first indication control message) comprises BWP index #2 for UE to communicate with Pcell  on BWP index #2…DCI#3 (second indication control message) comprises BWP index #2 for UE to communicate with Scell on BWP index #2).

 
Claims 4, 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Baldemair and further in view of Vivo (3GPP TSG RAN WG1 NR AH#3 R1-1715648, September 2017).
Claim 4,
Chou and Baldemair do not disclose 2refraining from communicating with the second transceiver node on the fourth 3bandwidth part based at least in part on a determination that the fourth bandwidth part is not associated with the second transceiver node.  
Vivo discloses refraining from communicating with the second transceiver node on the fourth 3bandwidth part based at least in part on a determination that the fourth bandwidth part is not associated with the second transceiver node (Section 2.2 DCI can timely activate/deactivate the BWP, however, the miss detection of DCI may lead to the connection loss of the UE since the gNB and the UE may work on different BWPs, The UE is supposed to switch from BWP1 to BWP2. gNB sends the BWP activation/deactivation DCI in BWP1 in slot 0, land 2, and activates BWP2 from slot 1. UE missed the BWP activation/deactivation DCI in slot 0, but detects the DCI in slot 1. It switches to the BWT2 in slot 2 and starts to receive control information and data. gNB deactivates BWP1 for the UE in slot 3 after the repeated transmission of the activation/deactivation DCI).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou and Baldemair by using the features, as taught by Vivo in order to efficiently improve miss detection of DCI that can lead to connection loss of the UE since UE and gNB have different active BWP, section 2.
Claim 5,	
	Chou and Baldemair do not discloses 2communicating with the second transceiver node on the third bandwidth part 3based at least in part on a determination that the fourth bandwidth part is not associated with 4the second transceiver node. 
Vivo discloses communicating with the second transceiver node on the third bandwidth part 3based at least in part on a determination that the fourth bandwidth part is not associated with 4the second transceiver node (Section 2.3 For Each UE, gNB can be configured a set of BWPs. Within the set of configured BWPs, one of them can be used as default bandwidth part. When the timer at the UE side expires, e.g. the UE has not received scheduling DCI for X ms, it switches to the configured default DL BWP. the UE will be triggered to switch to the default BWP, but gNB still schedules the UE in the previous active BWP. In the case that the default BWT is nested within other BWPs, e.g., as shown in Figure 1, the narrow band BWP1 is the default BWP, it is possible to restrict the location of the CORESET of BWP2 to be within BWP1. Then the UE can always receive CORESET and switch back to BWP2 if it mistakenly switches to the default BWP.).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou and Baldemair by using the features, as taught by Vivo in order to efficiently improve miss detection of DCI that can lead to connection loss of the UE since UE and gNB have different active BWP, section 2.
Claim 15,
	Chou and Baldemair do not disclose 2refraining from communicating with the first transceiver node based at least in 3part on the first control message and on a determination that the second bandwidth part is not 4associated with the first transceiver node.  
	Vivo discloses refraining from communicating with the first transceiver node based at least in 3part on the first control message and on a determination that the second bandwidth part is not 4associated with the first transceiver node (Section 2.2 DCI can timely activate/deactivate the BWP, however, the miss detection of DCI may lead to the connection loss of the UE since the gNB and the UE may work on different BWPs, The UE is supposed to switch from BWP1 to BWP2. gNB sends the BWP activation/deactivation DCI in BWP1 in slot 0, land 2, and activates BWP2 from slot 1. UE missed the BWP activation/deactivation DCI in slot 0, but detects the DCI in slot 1. It switches to the BWT2 in slot 2 and starts to receive control information and data. gNB deactivates BWP1 for the UE in slot 3 after the repeated transmission of the activation/deactivation DCI).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou and Baldemair 
Claim 20,	
	Chou and Baldemair do not disclose 2refraining from communicating with the first transceiver node on the second 3bandwidth part based at least in part on a determination that the UE should not communicate 4with the first transceiver node on the second bandwidth part.  
	Vivo discloses refraining from communicating with the first transceiver node on the second 3bandwidth part based at least in part on a determination that the UE should not communicate 4with the first transceiver node on the second bandwidth part (Section 2.2 DCI can timely activate/deactivate the BWP, however, the miss detection of DCI may lead to the connection loss of the UE since the gNB and the UE may work on different BWPs, The UE is supposed to switch from BWP1 to BWP2. gNB sends the BWP activation/deactivation DCI in BWP1 in slot 0, land 2, and activates BWP2 from slot 1. UE missed the BWP activation/deactivation DCI in slot 0, but detects the DCI in slot 1. It switches to the BWT2 in slot 2 and starts to receive control information and data. gNB deactivates BWP1 for the UE in slot 3 after the repeated transmission of the activation/deactivation DCI).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou and Baldemair by using the features, as taught by Vivo in order to efficiently improve miss detection of DCI that can lead to connection loss of the UE since UE and gNB have different active BWP, section 2.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Baldemair and further in view of Babaei et al., (US 2019/0149380 A1, herein after Babaei).
1Claim 6,
Chou discloses wherein the first bandwidth part is the same as 2the third bandwidth part, (Fig. 8 B shows DCI#1 and DCI#3 similar to fig. 14 DCI#A and DCI#B can be transmitted separately using default BWP that can be interpreted as same BWP).
Chou and Baldemair do not disclose wherein the second bandwidth part is the same as the fourth 3bandwidth part.  
Babaei discloses wherein the second bandwidth part is the same as the fourth 3bandwidth part (The 2-bit bit field may be employed to indicate a BWP among the four for the DCI format. For example, 4 DL BWPs or [2 or 4] UL BWPs may be configured for each DCI formats. Same or different BWPs may be configured for different DCI formats ¶ [0228]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chou and Baldemair by using the features, as taught by Babaei in order to efficiently perform bandwidth switching, ¶ [0233].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 25 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al., (US 2019/0132862 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473